Lundberg Stratton, J.,
concurring.
{¶ 50} I concur with the decision to indefinitely suspend the respondent from the practice of law. However, I would additionally require him to disgorge the proceeds that he was permitted to retain in the settlement with Thomas Semple in the Belmont County Common Pleas Court and return those funds to the estate.
{¶ 51} The majority acknowledges that respondent profited from his wrongdoing, yet it does not order restitution. As I stated in my dissenting opinion in Disciplinary Counsel v. Galinas (1996), 76 Ohio St.3d 87, 92, 666 N.E.2d 1083, I do not believe that a respondent should be permitted to “keep the fruits of his unethical conduct, particularly when he knowingly engaged in such unethical conduct.” The settlement in this case was a windfall to the respondent. However, the settlement is not binding upon this court in a disciplinary action.
{¶ 52} Because I do not believe that the respondent should be permitted to profit from his unethical behavior, I would require him to return to the estate all the funds he unethically obtained.
O’Donnell, J., concurs in the foregoing opinion.